** COUNTY COMMISSIONERS — CONFLICT OF INTEREST — RELATIONS ** QUESTION(1): IS ONE WHO IS MARRIED TO A SISTER OF THE HUSBAND OF A COUNTY COMMISSIONER THEREBY BARRED FROM EMPLOYMENT OR RECEIVING PAYMENT OF CLAIMS APPROVED BY SAID COUNTY COMMISSIONERS? SHE WOULD NOT BE PROHIBITED FROM EMPLOYMENT BY THE COUNTY COMMISSIONERS.  QUESTION(2): IS ONE WHO SEEKS A CONTRACT TO TEACH IN AN INDEPENDENT SCHOOL DISTRICT BARRED THEREFROM BY THE FACT THAT A HALF BROTHER OF HIS WIFE'S MOTHER IS A MEMBER OF THE SCHOOL BOARD? THIS PERSON WOULD BE PROHIBITED FROM EMPLOYMENT. QUESTION(3): UNDER OUR STATUTES, IS IT NECESSARY THAT JUSTICES OF THE PEACE IN THE COUNTY OR IN TOWNS OF LESS THAN TWO THOUSAND POPULATION BE UNDER A SURETY BOND BY A BONDING COMPANY, OR ANY BOND OTHER THAN THE UNDERTAKING PROVIDED FOR IN STATUTE? YOU NOT REQUIRED TO BE UNDER CORPORATE SURETY BOND.  (NEPOTISM) CITE: OPINION NO. MARCH 19, 1937 — MADDEN, OPINION NO. APRIL 4, 1932 — PERRY, OPINION NO. APRIL 8, 1938 — BLISS 21 O.S. 481 [21-481], 39 O.S. 9 [39-9] (J. WALKER FIELD)